R. W. WALKER, J.
Wiiete distributees file a bill against a parson in adverse possession, for the recovery and distribution of property belonging to the estate, it is indispensable that there should be an administrator of the estate, and that he should tie 'made a-party to the s’uit. — Gardner Gaunt, 19 Ala. 666 ; Robinson v. Robinson, 11 Ala. 947 ; Blackwell v. Blackwell, 33 Ala. 64; Alexander v. Stewart, 8 Gill & J. 226; Marshall v. Crow, 29 Ala. 278. If the slaves, which the -complainants seek to recover and hate distributed, belong to the estate of Green W. Drake, the probate court of Russell County has jurisdiction to grant letters, of administration'on his estate :Code, § 1667, sub. 4. But,it does not appear that any administrator has been appointed by that court. At all events, tic peW sonal representative of the decedent is made a party to the suit) and, consequently, the legal title to the prop=-erty lias not been brought before the court. As this was a-fatal defect in the bill, the chancellor did not err in dismissing it.
Decree affirmed*,